89 S.W.3d 930 (2002)
Terry JACKSON
v.
STATE of Arkansas.
No. CR 02-1190.
Supreme Court of Arkansas.
November 21, 2002.
Greg Robinson, for appellant.
No response.
MOTION FOR RULE ON THE CLERK.
PER CURIAM.
Petitioner, Terry Jackson, by his attorney, Greg Robinson, has filed a motion for rule on the clerk. His attorney admits that the record was tendered late due to a mistake on his part.
We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981); In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).
A copy of this per curiam will be forwarded to the Committee on Professional Conduct. In Re: Belated Appeals in Criminal Cases, 265 Ark. 964.